362 So. 2d 973 (1978)
Nancy S. HOSFORD, Appellant,
v.
John William HOSFORD, Jr., Appellee.
No. II-294.
District Court of Appeal of Florida, First District.
September 12, 1978.
Rehearing Denied October 18, 1978.
*974 Rivers Buford, Jr., Tallahassee, for appellant.
William C. Owen, of McClure, Wigginton, Campbell & Owen, P.A., Tallahassee, for appellee.
BOOTH, Judge.
This cause is before us on appeal from the order of the Circuit Court, Leon County, modifying the alimony awarded appellant. This is the third reduction in alimony since the original award at the time the parties were divorced in 1971. The order sought to be reviewed, dated October 13, 1977, is based on evidence of change in the husband's financial condition considered by the court in ordering the second reduction of alimony on August 9, 1976. Although there has been no material change since the prior modification, the latest order requires a further reduction.
Appellant correctly states that modification can only be based on changed conditions occurring since the prior award. Florida Statute § 61.14. Once the court has found sufficient change in circumstances to require modification and thereupon enters an order, the facts and circumstances supporting that modification may not be revisited by the court as a basis for further modification. Steinau v. Steinau, 343 So. 2d 631, 632 (Fla. 4th DCA 1977).
Appellant also contends that the trial court should have considered her motion for attorney fees for services performed in the trial court. We agree.
Accordingly, the order of October 13, 1977, is VACATED and the cause REMANDED with directions that the prior modification by order dated August 9, 1976, remains in effect unless and until modified.
MELVIN, J., concurs.
SMITH, Acting C.J., dissents.